Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Re claim 1 Lasserre et al  “Technicolor’s response to CIE for HDR and WCG (category 1)- Single layer HDR videos coding with SDR backward compatibility” Cited in the IDS discloses 

A method for coding an High-Dynamic-Range image represented by one High-Dynamic-Range luma component and two High-Dynamic-Range chroma components wherein the method comprises: 
applying a transfer function to said High-Dynamic-Range luma component to obtain a Standard-Dynamic-Range luma component, said transfer function being defined in order to reduce the dynamic range of the values of said High-Dynamic-Range luma component (see section 2.2  and figure 1 note that HDR video is Pre-processed into SDR video); 

applying the inverse of the transfer function to said Standard-Dynamic-Range luma component to obtain a reconstructed High-Dynamic-Range luma component(see section 2.2 note that SDR is reconstructed into HDR video ); 

correcting said two High-Dynamic-Range chroma components to obtain two Standard-Dynamic-Range chroma components by dividing the two High-Dynamic-Range chroma 

and encoding in a bitstream said Standard-Dynamic-Range luma component and said two Standard-Dynamic-Range chroma components.

The prior art does not disclose color correction which depends on the ratio of said reconstructed High-Dynamic-Range luma component over Standard-Dynamic-Range luma component (see abstract.) Note independent claims 2 and 14 contains similar allowable subject matter. 


Re claim 5 discloses  a method for reconstructing an High-Dynamic-Range image represented by one reconstructed High-Dynamic-Range luma component and two reconstructed High-Dynamic-Range chroma components from a Standard-Dynamic-Range image represented by a Standard-Dynamic-Range luma component and two Standard-Dynamic-Range chroma components (see section 4.2 post processing see figure 6) wherein the method comprises: applying the inverse of the transfer function to said Standard-Dynamic-Range luma component to obtain said reconstructed High-Dynamic-Range luma component; and correcting said two Standard-Dynamic-Range chroma components to obtain said two reconstructed High-Dynamic-Range chroma components  (see section 4.2 post processing see figure 6 ).

The prior art does not disclose correcting said two Standard-Dynamic-Range chroma components to obtain said two reconstructed High-Dynamic-Range chroma components by multiplying said Standard-Dynamic-Range chroma components by a scaling function that 
 Independent claims 6 and 14 contain similar subject matter. 

The dependent claims 3-4 7-13 depend from one of the allowable independent claims .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669